DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/512,656 application filed on 07/16/2019.
Claims 1-20 are currently pending and have been fully considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 10, “being attached being attached” is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-4, 6, 13, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (WO2018/071010) in view of Mitchell et al. (US 2012/0291425), Wilhelmi et al. (US4,710,607) and Holbeche (US 2015/0123540).
Addressing claims 1-2, 12 and 20, Nowak discloses a plasma torch assembly comprising a plasma torch 100 that includes:
	an electrode 106 having an exterior surface (fig. 1);
	a tip 104 having an interior surface spaced apart from and facing the exterior surface of the electrode (fig. 1);
	a process gas flow channel 166 located between the exterior surface of the electrode and the interior surface of the tip.
Nowak further discloses cooling the consumable components efficiently in order to ensure reasonable consumable life and cut quality [0004].  The cooling configuration includes passing gas, including process gas, that acts as a coolant into the interior of the electrode as well as the exterior of the electrode along the channel 166 [0033-0034].

Nowak is silent regarding the thermoelectric cooler in the claimed configuration.

Wilhelmi discloses a plasma torch with consumable electrodes and configuration for cooling the electrodes (col. 2 ln 3-19) similarly to that of Nowak.  The plasma torch of Wilhelmi further includes thermoelectric conversion element 22 provided at the tip or end region of the electrode (col. 7 ln 9 – 17) coupled to the cooling mechanism for cooling the electrodes (col. 5 ln 5-13) by measuring the temperature of the electrode to which the thermoelectric conversion element is attached to (col. 7 ln 9-17).

Mitchell discloses a thermoelectric device 200 including a cold plate (the ceramic plate described in paragraph [0042] along with the metal layer 203 that is closer to the heat source 306 (fig. 4), a hot plate (the other ceramic plate described in paragraph [0042] on the opposite surface of the thermocouples along with the metal layer 202 away from the heat source) and dissimilar first 228 and second 230 electrical conductors [0087], the first and second conductors arranged forming an array of alternating first conductors and second conductors (fig. 2) that arranged electrically in series [0086] and thermally in parallel, the first electrical conductors 228 being attached to an interior surface of the cold plate and the second electrical conductors 230 being attached to an interior surface of the hot plate (paragraph [0038] discloses the thermopiles, which consist of the first and second electrical conductors, are sandwiched between the ceramic plates that are the structural equivalence to the claimed cold plate and hot plate, which means the first and second electrical conductors are attached to an interior surface of the cold plate and an interior surface of the hot plate, respectively).  The cold plate being electrically non-conductive and having an exterior surface thermally coupled to the exterior surface of the heat source (paragraph [0105] discloses the ceramic cold plate is non-conductive to prevent shorting and is thermally coupled to the exterior surface of the heat source via the metal layer directly attached to the heat source).  The hot plate being electrically non-conductive (paragraph [0105]) and having an exterior surface coupled to a heat sink to conduct heat away from the heat source to the environment, such as the surrounding cold air (paragraphs [0052-0053, 0083-0084 and 0105]).  The thermoelectric cooler array of Mitchell further includes thermocouple 234 for measuring the temperature of the heat source [0088].
At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the plasma torch of Nowak with coupling the thermoelectric cooler device of Mitchell to the end tip of the electrode as suggested by Wilhelmi in order to measure the temperature of the electrode (Wilhelmi, col. 7 ln 9-21) for accurately control the temperature of the electrode (Wilhelmi, col. 7 ln 23-43) as well as generating additional electrical energy from the electrode as the heat source (Mitchell, Abstract).  In the modified plasma torch assembly of Nowak in view of Wilhelmi and Mitchell, the cold plate being thermally coupled to the exterior surface of the electrode as suggested by Wilhelmi similarly to the manner in which the cold plate disclosed by Mitchell is thermally coupled to the exterior surface of the heat source.  Additionally, the exterior surface of the hot plate faces the interior surface of the tip that at least partially defines the process gas flow channel in the claimed manner because the exterior surface of the hot plate disclosed by Mitchell is exposed to the surrounding environment to dissipate heat from the heat source to the surrounding environment, which in the plasma torch configuration of Nowak is the process gas flow channel facing the interior surface of the tip.  The process gas flows through the process gas flow channel extracts heat from the hot plate similarly to the way in which the surrounding environment disclosed by Mitchell extracts heat away from the heat source via the hot plate.

Holbeche discloses a plasma generating device having a thermoelectric device 46 being thermally coupled to the electrode 30 (figs. 1-2) for cooling plasma generating device via the application of current through the thermoelectric device [0010, 0034-0035] in association with a temperature sensor [0064].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the plasma torch of Nowak in view of Wilhelmi and Mitchell with applying a current to the thermoelectric device in the manner disclosed by Holbeche in order to enhance cooling of the electrode by actively transferring heat away from the electrode to which the cold plate is thermally coupled (Holbeche, [0034, 0061-0064]).

Addressing claim 3-4 and 6, Holbeche discloses the thermoelectric device is directly coupled to the electrodes via the power source [0061]; therefore, in the modified plasma torch of Nowak, the first and second electrical conductors are coupled to the electrode as required by claims 3-4 and electrical power is deliverable to the thermoelectric cooler only upon electrical power being delivered to the electrode as required by claim 6.

Addressing claims 13 and 15, in fig. 9, Mitchell discloses the space between the portions 910 as the structural equivalence to the claimed interconnected voids extend between the proximal and distal ends of the thermoelectric cooler that are structurally capable of performing the functions required by claim 15.

Addressing claim 17, Nowak discloses the exterior surface of the electrode is curved (paragraph [0027] discloses the coolant conduit within the electrode is cylindrical and paragraph [0017] discloses a tubular electrode, which implicitly means the exterior surface of the electrode is tubular or curved).  Mitchell discloses the exterior surface of the cold plate is curved that at least partially circumscribes the exterior surface of the heat source 306.  Therefore, the limitation of current claim is met based on the teaching of Nowak and Mitchell.

Addressing claim 18, Mitchell discloses in fig. 9 the thermoelectric cooler forms a tube around the electrode; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Mitchell.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (WO2018/071010) in view of Mitchell et al. (US 2012/0291425), Wilhelmi et al. (US4,710,607) and Holbeche (US 2015/0123540) as applied to claims 1-4, 6, 13, 15, 17-18 and 20 above, and further in view of Enyedy et al. (US 5,796,067).
Addressing claims 7-9, Holbeche discloses the thermoelectric cooler is coupled to the power supply that powers the electrode [0061] and the thermoelectric device commences operation only after a period of time from activation of the electrodes [0064].

Nowak is silent regarding the limitation of current claims.  

Enyedy discloses the plasma torch includes a trigger switch 174 that is operable by a user of the plasma torch, the trigger switch being located in an electrical circuit located between a power supply (power source 66) and the electrode (col. 9 ln 40-62), the trigger switch 174 having an open position and a close position (fig. 9), wherein the open position electrical power is prevented from being delivered to the electrode (fig. 9 suggests in the open position, electrical conductivity between the power supply to the electrode is interrupted), when in the closed position electrical power is capable of being delivered to the electrode (fig. 9 shows in the close position, electrical conductivity is established, which allows power to be delivered to the electrode).  Enyedy further electrical power is delivered to the electrode through a relay 186 that is transitional between an open position and a closed position (fig. 9), the relay configured to assume the open position when electrical power is not delivered to the electrode, the relay configured to assume the closed position when electrical power is delivered to the electrode (col. 15 ln 36 to col. 17 ln 6).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the plasma torch of Nowak with the known circuitry including the trigger switch and the relay disclosed by Enyedy to obtain the predictable result of delivering power from the power source to the electrode by the user operating the trigger (Rationale B, KSR decision, MPEP 2143).  In the modified plasma torch of Nowak in view of Holbeche and Enyedy the electrical power is delivered to the thermoelectric cooler via the trigger switch and relay as required by claims 7-8 in order to ensure that the thermoelectric cooler is activated only after a period of time from activation of the plasma torch for conserving energy (Holbeche, [0064]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (WO2018/071010) in view of Mitchell et al. (US 2012/0291425), Wilhelmi et al. (US4,710,607) and Holbeche (US 2015/0123540) as applied to claims 1-4, 6, 13, 15, 17-18 and 20 above, and further in view of Luo (US 2004/0094192).
Addressing claim 19, Nowak, Mitchell, Wilhelmi and Holbeche are silent regarding the limitation of current claim.

Luo discloses a thermoelectric converter comprising a thermal insulating element 14 located between the exterior surface of the heat source 11 and the exterior surface of the cold plate 121 (the word “between” is interpreted to include the definition “in an intermediate space or position”, in fig. 2, Luo shows the thermal insulator 14 is situated between the exterior surface of the heat source and the exterior surface of the cold plate 121).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the plasma torch of Nowak in view of Mitchell with the thermal insulator between the exterior surface of the cold plate and the exterior surface of the electrode or heat source as disclosed by Luo in order to ensure stable temperature difference between the hot and cold sides (Luo, [0030]).

Allowable Subject Matter
Claims 5, 10-11, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/13/2022